DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
In response to the Preliminary Amendment filed on August 3, 2018, claims 1-12 and the newly added claims 13 and 14 are pending.

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  The term “les than 0.5” should be recited as --less than 0.5.--, so as to overcome the typographic error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (Chinese Pub. No. CN104536531 A, hereinafter referred to the translation) in view of Kim et al (US Pub. No. 2016/0239050 A).
Regarding claim 1, Figs. 2, 3 and 5 of Liang et al broadly discloses the display module comprising: a flexible panel (i.e. the flexible display screen 5), wherein bumps (i.e. the flange or the protruding edge 16 in Fig. 5) are formed along two opposing sides of the flexible panel respectively, and a size of the bumps in a thickness direction of the flexible panel is larger than a thickness of the flexible panel (i.e. the size of the flange or the protruding edge 16 is thicker than the flexible display screen 5, see Fig. 5); two slide rails (i.e. the first support rail 6, the second support rail 7, and the third support rail 8 in Fig. 2) arranged opposite to and in parallel with each other, wherein each of the two slide rails has a groove (i.e. the groove formed by the u-shaped first receiving cavity 14 in Fig. 5) that extends along the slide rail (6, 7 and 8) for receiving a respective bump (16), and for each groove (14).  It is noted that the teaching of Liang et al does not specifically disclose that the slide rails is curled slide rail has groove that extend along a curling direction of the slide rail and the bump is able to enter a respective groove of a respective slide rail of the two curled slide rails through the groove entry of the groove and move along the 
Regarding claim 3, Figs. 2 and 5 of Kim et al broadly discloses that the guide member 120 is helical slide member.
Regarding claim 4, it is noted that the teachings of Liang et al and Kim et al do not specifically disclose that the-grooves of the two curled slide rails are arranged on facing sides of 
Regarding claim 10, Figs. 3, 5 and 6 of Kim et al broadly discloses a hollow axis cylinder (i.e. the reel 11) in Fig. 3 and the receiving rail is located within the hollow axis cylinder; the hollow axis cylinder (11) has two bump entries (i.e. the entries for the 1st curved flange 17 and the 2nd curved flange 18 in Fig. 6) for allowing the bumps (i.e. the flange or the protruding edge 16) to enter the grooves (i.e. the receiving cavity 14) of the two slide rails (i.e. the support rails 6, 7 and 8 in Fig, 2); and there is a flexible panel entry between the two bump entries (i.e. the middle of the reel between the 1st curved flange 17 and 2nd curved flange 18) for allowing the flexible panel (i.e. the flexible display screen 5) to enter the hollow axis cylinder (11).

Allowable Subject Matter
Claims 2, 5-9 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Park et al (US Pub. No. 2016/0363960 A1) teaches the flexible display apparatus.
Han et al (US Pub. No. 2017/0031388 A1) discloses the rollable flexible display device.
Xu et al (US Pub. No. 2018/0017994 A1) teaches the flexible display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
 



/JOE H CHENG/
Primary Examiner
Art Unit 2626